Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Leslie Bookoff on May 6, 2021.

The application has been amended as follows: 
In the Claims
	Replace claims 46-48 with the following:
46. (New) The medical imaging system of claim 27, wherein the target includes a three-dimensional object.

47. (New) The medical imaging system of claim 34, wherein the target includes a three-dimensional object.

48. (New) The method of claim 41, wherein the target includes a three-dimensional object.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicant amends claim 26 to further recite that the target is uncoupled from the endoscope and argues that the target of Rice is integrally formed on a cover that is directly attached to an endoscope when imaged, and thus fails to disclose a target that is uncoupled from the endoscope.  This argument is persuasive and the previous rejection over Rice is withdrawn.  Since no other prior art references of record explicitly teach or fairly suggest, alone or in combination, each and every element of the claimed combination, claim 26 is allowable over the prior art of record.  Regarding claim 34, the amendment reciting that the target is moveable relative to the endoscope, wherein the controller is configured to receive image data indicative of the plurality of test objects from the image sensor as the image sensor is deflected to a plurality of positions relative to the target, does not appear to be taught or suggested by Rice since, as Applicant argues, Rice specifically requires the target to be coupled to the endoscope (when being imaged).  The Examiner agrees.  Since no other prior art references of record explicitly teach or fairly suggest, alone or in combination, each and every element of the claimed combination, claim 34 is allowable over the prior art of record.  Claim 41 now recites that the image data is obtained “using an image sensor of the endoscope, with the image sensor in both a first position relative to the target, and an second position relative to the target different than the first position.  For similar reasons as set forth above, the Examiner takes the position that Rice does not disclose this.  Since no other prior art references of record explicitly teach or fairly suggest, alone or in combination, each and every element of the claimed combination, claim 41 is allowable over the prior art of record.  It is noted that the amendments made above were necessary to make claims 46-48 consistent with the disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795